DISMISS and Opinion Filed October 19, 2020




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-20-00825-CV

             MR. GREGORY B. JACKSON, Appellant
                            V.
     MR. KEN, MESQUITE TEXAS BRANCH MANAGER, TRUE
  BLUE/PEOPLE READY CORPORATION, MS. STEPHANIE LIBADIA,
  HUMAN RESOURCES, MR. STEVE PROJECT MANAGER INDIANA
                   INDUSTRIES, Appellees

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-17283

                          MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                           Opinion by Chief Justice Burns
        Before the Court is appellant’s motion for extension of time to file his notice

of appeal. Appellant seeks to appeal from the trial court’s July 10, 2020 order

granting a Rule 91a motion to dismiss.1 See TEX. R. CIV. P. 91a. Appellant did not


    1
       The order dismisses appellant’s claims against Mr. Ken, Mesquite Texas Branch Manager, True
Blue/People Ready Corporation, and Ms. Stephanie Libadia, Human Resources. The order does not address
appellant’s claims against Mr. Steve Project Manager Indiana Industries. Because nothing in the record
reflected those claims had been addressed, we questioned whether the order was final and appealable. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory exceptions, appeal
may be taken only from final judgment or order that disposes of all parties and claims). In jurisdictional
briefing, appellant notes Mr. Steve was not served and explains Mr. Steve was no longer “included as a
file a motion for new trial or to modify the judgment. Accordingly, the notice of

appeal was due August 10, 2020 or, with an extension motion, August 25, 2020. See

TEX. R. APP. P. 4.1(a), 26.1, 26.3. The notice of appeal, however, was not filed until

September 11, 2020.

        A motion for extension of time is proper only when the notice of appeal is

filed within the extension period. See id. 26.3. Because the notice of appeal here

was filed outside the extension period, we deny the motion without regard to the

merits and dismiss the appeal and all other pending motions for want of jurisdiction.

See id. 42.3(a); Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542,

545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of a notice of

appeal is jurisdictional).



                                                      /Robert D. Burns, III/
                                                      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE


200825F.P05




defendant” after “his employer could not be located and his last name could not be discovered.” See Sabine
Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979) (per curiam) (noting appellate
court may consider affidavit outside the record for purposes of determining jurisdiction). Under these
circumstances, “the case stands as if there had been a discontinuance” as to Mr. Steve, and the order is
deemed final for purposes of appeal. See Youngstown Sheet & Tube Co. v. Penn, 363 S.W.2d 230, 232
(Tex. 1962) (judgment that disposes of some but not all defendants is final for purposes of appeal if only
remaining defendants have not been served and nothing in record reflects plaintiff ever expected to obtain
service on unserved defendants).
                                                   –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

Mr. GREGORY B. JACKSON,                     On Appeal from the 95th District
Appellant                                   Court, Dallas County, Texas
                                            Trial Court Cause No. DC-19-17283.
No. 05-20-00825-CV         V.               Opinion delivered by Chief Justice
                                            Burns, Justices Whitehill and Nowell
Mr. Ken, Mesquite Texas Branch              participating.
Manager, True Blue/People Ready
Corporation, Ms. Stephanie Libadia,
Human Resources, Mr. Steve Project
Manager Indiana Industries,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 19, 2020.




                                      –3–